Citation Nr: 1509629	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-02 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from October 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2013 and May 2014, the Board remanded the claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development of the record is still needed before it may appropriately adjudicate this claim.   

Once VA provides an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  The Court has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions." Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran is seeking an initial evaluation in excess of 30 percent for anxiety disorder.  In its May 2014 remand, the Board determined that there was conflicting medical evidence as to the severity of the Veteran's service-connected anxiety disorder, and that further VA examination was warranted.  
Specifically, the Board cited to a March 2011 clinical evaluation from the Princeton Vet Center and a January 2012 private psychiatric evaluation, with both reports indicating an increase in the Veteran's anxiety disorder since his January 2011 VA psychiatric examination. 

Thereafter, the Veteran underwent a VA examination in January 2014.  However, the Board determined that the VA examination was inadequate as the examiner did not comment on the severity of the symptomatology provided by either the Vet Center counselor or the private psychiatrist.  In essence, the examiner did not provide enough evidence to evaluate the severity of the service-connected anxiety disorder.  

The Veteran underwent a VA examination in August 2014 and an opinion was obtained in November 2014.  However, the Board finds that this examination is also inadequate as the examiner once again did not comment on the severity of the symptomatology provided by the Vet Center counselor or the private psychiatrist as requested by the Board.  Rather, the examiner stated that he could not comment on "letters from Vet Center counselor and private psychiatrist as Veteran did not report any psychotic symptoms or other serious symptoms resulting in significant impairment of functioning during his last 2 C and P evaluations..."  The Board finds that this explanation is insufficient to explain the discrepancy between the findings in the VA examination reports and the findings in the Vet Center and private treatment reports.  Accordingly, further VA examination is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).      
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected anxiety disorder.  If possible, the VA examination should be performed by a different examiner than the examiner who conducted the August 2014 examination and provided the opinion in November 2014.

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

Specifically, the examiner must consider the March 2011 clinical evaluation by the Vet Center counselor and the private psychiatrist's evaluation dated in January 2014. The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
2.  After the aforementioned development has been completed, the AOJ should readjudicate the claim of entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




